DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the application filed on 06/28/2019. Claims 1-20 are examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “710” has been used to designate both L2 Cache and Interconnect. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs: [103 line 5-6] “L2 Cashe 710”, [103 line 6] “Interconnect 710” and [104 line 1] “Interface 710” use the same reference character 710 to designate different elements.
Appropriate correction is required.

Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
Claim 15 line 2 “the system” should read “the computer system”
Claim 20 line 2 “the system” should read “the computer system”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 6, 8-12, 14, 15, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Mihm (U.S. 7809836).
Regarding claim 1,
Mihm discloses: a system comprising: a controller to operate in an out of band fashion with respect to a central processing unit (Mihm, [Fig. 4 element 301 and 350, Col 4. Line 29 - 35] a mechanism by which an Out-Of-Band (OOB) connection can pass data back and forth across a variety of networks via the BMC), the controller comprising: a memory; and a processing element to: (Mihm, [Fig. 4 element 351 and 353, Col 7 line 26] The BMC 350 has its own processor 351 and memory 353) request a firmware module from a computing system over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in ; and cause the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC).

Regarding claim 2,
Mihm discloses: the system of Claim 1, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises 
Mihm further discloses: buffering the firmware module in the memory and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash device via a bidirectional buffer, allowing the BMC to have indirect access to the BIOS flash device for the purpose of updating the BIOS flash image).

Regarding claim 5,
Mihm discloses: the system of Claim 1, wherein the processing element of the controller is to request the firmware module from the computing system over the network responsive to a trigger (Mihm, [Abstract] When a server equipped with a baseboard management controller (BMC) and detects that its BIOS code image is corrupted or out of date, it may broadcast a request for an image update over an out-of-band network).

Regarding claim 6,
the system of Claim 5, wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of the system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module (Mihm, [Abstract] When a server equipped with a baseboard management controller (BMC) and detects that its BIOS code image is corrupted or out of date, it may broadcast a request for an image update over an out-of-band network).

Regarding claim 8,
Mihm discloses: the system of Claim 1, wherein the processing element of the controller is to instruct the central processing unit to cease access to a previous version of the firmware module prior to causing the firmware module to be communicated to the storage controller for installation on the storage device (Mihm, [Col 3 line 8 -11 and Fig. 1 element 1020] Once the image has been retrieved, the processors are stopped and put into a "reset" state in block 1020. The BMC updates the BIOS flash image).

Regarding claim 9,
Mihm discloses: the system of Claim 1, further comprising the central processing unit and the storage controller (Mihm, [Fig. 4 element 301 and 350).

Regarding claim 10,
Mihm discloses: the system of Claim 9, further comprising the storage device or a network controller to interface with the network (Mihm, [Fig. 4 element 355).

Regarding claim 11,
a method comprising: requesting, by a controller that operates in an out of band fashion with respect to a central processing unit, a firmware module from a computing system over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system); and causing the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC).

Regarding claim 12,
Mihm discloses: the method of Claim 11, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device 
Mihm further discloses: comprises buffering the firmware module in a memory of the controller and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash device via a bidirectional buffer, allowing the BMC to have indirect access to the BIOS flash device for the purpose of updating the BIOS flash image).

Regarding claim 14,
Mihm discloses: the method of Claim 11, further comprising requesting the firmware module from the computing system over the network responsive to a trigger.

Regarding claim 15,
the method of Claim 14, wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of the system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module.

Regarding claim 16,
Mihm discloses: at least one non-transitory machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: (Mihm, [Col. 7 line 40 – 65] a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements)) request, by a controller that operates in an out of band fashion with respect to a central processing unit, a firmware module from a computing system over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system); and cause the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC).

Regarding claim 17,
Mihm discloses: the medium of Claim 16, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises 
Mihm further discloses: buffering the firmware module in a memory of the controller and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash .

Regarding claim 19,
Mihm discloses: the medium of Claim 16, the instructions when executed by a machine to cause the machine to request the firmware module from the computing system over the network responsive to a trigger.

Regarding claim 20,
Mihm discloses: the medium of Claim 19, wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of the system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Rothman (U.S. 20070300051).

Regarding claim 3,
Mihm discloses: the system of Claim 1, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller (Mihm, [Col. 3 line 3-7] In other embodiments, the image may be sent to the BMC with an update command, or automatically retrieved from a specific server or location by the BMC).
Mihm does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit;
Rothman discloses: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Regarding claim 13,
Mihm discloses: the method of Claim 11, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller (Mihm, [Col. 3 line 3-7] In other embodiments, the image may be sent to the BMC with an update command, or automatically retrieved from a specific server or location by the BMC).
Mihm does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit
requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, [0020] In certain embodiments, the I/O controller 146 may implement… Remote Direct Memory Access (RDMA), or any other suitable networking protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Regarding claim 18,
Mihm discloses: the medium of Claim 16, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller.
Mihm does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit;
requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, [0020] In certain embodiments, the I/O controller 146 may implement… Remote Direct Memory Access (RDMA), or any other suitable networking protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Tung (U.S. 20180173516).

Regarding claim 4,
Mihm discloses: The system of Claim 1, wherein the processing element of the controller is to: 
Mihm does not disclose: periodically poll the computing system over the network to inquire whether a firmware update is available; receive an indication from the computing system that a firmware update is available; and request the firmware module from the computing system responsive to the indication.
Tung discloses: periodically poll the computing system over the network to inquire whether a firmware update is available (Tung, [0047] The update service can re-check whether the new firmware update is available after a predetermined time period); receive an indication from the computing system that a firmware update is available (Tung, [0047] At step 222, the update service can determine whether a new firmware update is available from a vendor); and request the firmware module from the computing system responsive to the indication (Tung, [0048] in an event that the new firmware update is available, the CMS can download, and save the new firmware update).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Tung in the retrieving and storing of a firmware image in Mihm by periodically checking to see if a firmware image update is available and obtaining the image update if it is confirmed to be available. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide a system to avoid tedious time-consuming work (Tung, [0004-0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Butcher (U.S. 20180314511).

Regarding claim 7,
Mihm discloses: the system of Claim 1,
Mihm does not disclose: the storage controller to store the firmware module on a first partition of the storage device that is separate from a second partition that stores a previous version of the firmware module.
the storage controller to store the firmware module on a first partition of the storage device that is separate from a second partition that stores a previous version of the firmware module (Butcher, [0024 and Fig. 1 elements 102a, 102b] persistent memory devices 102 include a first persistent memory device 102a that contains: (I) a first firmware image 140a; (ii) version identifying information 142a associated with the first firmware image 140a; and (iii) device type identifying information 144a stored in NV memory 136. Persistent memory devices 102 include a second persistent memory device 102b that contains: (I) a second firmware image 140b; (ii); [0026 and 0024 and Fig. 1 element(s) 102a, 102b] a memory original equipment manufacturer (OEM) can write data to an allocated partition in NV memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Butcher in the retrieving and storing of a firmware image in Mihm by storing previous versions of firmware modules in separate storage locations. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to have a system that is capable of firmware rollbacks (Butcher, [0043] Gating of this capability allows the IHS to maintain current firmware images of the persistent memory devices. Gating is a process in which a predetermined set of conditions, when established, permits a second process to occur. Another example of a configuration setting is: (ii) enablement of version rollback to a lower version. In response to finding some incompatibility or other issue with a later version of the firmware image, the system can automatically or be manually directed to revert back to a lower version of the firmware image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436